Name: Commission Regulation (EEC) No 3053/82 of 16 November 1982 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 2769/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 82 Official Journal of the European Communities No L 322/23 COMMISSION REGULATION (EEC) No 3053/82 of 16 November 1982 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 2769/82 tion (EEC) No 1 805/77 ( 10) fixed the method for calcu ­ lating the selling prices for such products ; whereas, to avoid all confusion, it should be expressly stated that the prices fixed by this Regulation are subject to adjustment in the case of those products ; Whereas it seems appropriate to waive the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 taking into account the administrative diffi ­ culties which the application of this rule raises in certain Member States ; Whereas Commission Regulation (EEC) No 2769/82 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regulation (EEC) No 2792/82 (3), Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States ; Whereas, in the present market situation, there are outlets for such meat for processing in the Commu ­ nity ; Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (4), should also be governed by the rules laid down by Commission Regulation (EEC) No 1 687/76 (*), as last amended by Regulation (EEC) No 1252/81 (6), and by those laid down by Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 2769/82 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Council Regulation (EEC) No 1055/77 (9) provides that, in the case of products stored by an intervention agency outside the territory of the Member State within whose jurisdiction it falls , a diffe ­ rent selling price from that for products stored on that territory may be fixed ; whereas Commission Regula ­ HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 22 November 1982 to 7 January 1983 the following approximate quantities of beef products shall be put up for sale for processing within the Community :  300 tonnes of bone-in beef held by the French intervention agency and bought in before 1 August 1982,  3 600 tonnes of bone-in beef held by the German intervention agency and bought in before 1 August 1982,  70 tonnes of bone-in beef held by the Irish inter ­ vention agency and bought in before 1 January 1982,  2 500 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 August 1982,  1 500 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 August 1982, ') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 2) OJ No L 106, 29 . 4 . 1977, p . 27 . 3) OJ No L 295, 21 . 10 . 1982, p . 6 . *) OJ No L 251 , 5 . 10 . 1979 , p . 12 . ^ OJ No L 190 , 14 . 7 . 1976, p , 1 . ^ OJ No L 126, 12 . 5 . 1981 , p . 8 . ^ OJ No L 251 , 1 . 10 . 1977, p . 60 . 8) OJ No L 292, 16 . 10 . 1982, p . 7. ') OJ No L 128 , 24 . 5 . 1977 , p . 1 . H OJ No L 198 , 5 . 8 . 1977, p . 19 . No L 322/24 Official Journal of the European Communities 18 . 11 . 82 beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed . 2 . The applicants referred to in paragraph 1 may instruct an agent ito take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents .  three tonnes of boned beef held by the French intervention agency and bought in before 1 February 1982,  2 000 tonnes of boned beef held by the Irish inter ­ vention agency and bought in before 1 July 1982,  200 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 January 1982 . 2 . The intervention agencies referred to in para ­ graph 1 shall sell first the meat which has been stored the longest . 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . 4 . The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regula ­ tions (EEC) No 1687/76, (EEC) No 2182/77 and this Regulation . 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not name the coldstore or stores where the products applied for are stored. 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The security provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  50 ECU per 100 kilograms for bone-in meat,  50 ECU per 100 kilograms for boned meat. Article 4Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regula ­ tion (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing Regulation (EEC) No 2769/82 is hereby repealed . Article "&gt; This Regulation shall enter into force on 19 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1982. For the Commission Poul DALSAGER Member of the Commission 18 . 11 . 82 Official Journal of the European Communities No L 322/25 BILAG I  ANHANG I  Ã APAPTHMA I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Medlemsstat Mitgliedstaat KÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Produkter MÃ ¦ngde (tons) Erzeugnisse Mengen (Tonnen) Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Products Quantities (tonnes) Produits QuantitÃ ©s (tonnes) Prodotti QuantitÃ (tonnellate) Produkten Hoeveelheid (ton) Salgspris (ECU/100 kg) (') Verkaufspreise (ECU/100 kg) (') TÃ ¹Ã ¼Ã ® 7icÃ ¼A.f|oeco^ (ECU/ 100 Ã §Ã ³Ã ) (') Selling prices (ECU/100 kg) (') Prix die vente (Ã cus/ 100 kg)(') Prezzi di vendita (ECU/ 100 kg) (') Verkoopprijzen (Ecu/ 100 kg)(') Boned beef (2)  Viande dÃ ©sossÃ ©e (2)  Carni senzaa) Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2)  'AÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Kpsat; (2) osso (2)  Vlees zonder been (2) France Caisse « B » (caparaÃ §on avec flanchet) Boule de macreuse 2 0,75 185,00 295,00 Ireland  From steers 1 and 2 : Forequarters (excluding cube rolls) Plates and flanks 600 600 200 250 270 80 264,60 189,90 227,00 189,90 189,90 264,15 Briskets Thin flanks Plates Shins United Kingdom  From steers and heifers : Thin flanks Flanks (plate) Thick rib Chucks 89 28 24 23 26 4 194,00 194,00 257,00 276,00 260,00 207,00 Clod and stickings Striploin flankedge b) Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  KÃ Ã ­Ã ±Ã  Ã ¼Ã ® Ã ¬ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been Bundesrepublik  Vorderviertel, auf 5 Rippen geschnitten, Fleisch - und Deutschland KnochendÃ ¼nnung bleiben am Vorderviertel, stam ­ mend von : Bullen 3 595 184,50 Ireland  Forequarters, straight cut at 10th rib from : Steers 1 and 2 29 184,50  Forequarters, cut at fifth rib, with flank included in the forequarter from : Steers 1 and 2 46 -173,70  Hindquarters, straight cut at third rib from : Steers 1 and 2 1,5 234,90 Italia  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 2 500 175,50 United Kingdom A. Great Britain  Forequarters, straight cut at 10th rib, from : Steers M, H 350 161,10  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers M, H 350 152,10 B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Steers L/M, L/H , T 500 161,10  Forequarters cut at fifth rib, with thin flank included in the forequarter, from : Steers L /M, L/H, T 300 152,10 France  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : Jeunes bovins U, R et O ou/et bÃ ufs U, R et O 300 175,00 No L 322/26 Official Journal of the European Communities 18 . 11 . 82 (') I tilfÃ ¦lde , hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overens ­ stemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77 . (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. (') Ã £Ã µ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã  Ã ® Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã  Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã , Ã Ã Ã  Ã ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã  Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ±Ã ²Ã ¬Ã Ã µÃ Ã . Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 1805/77 . (') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77 . (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s confor ­ mÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore , detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77 . (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77 . (2) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2173/79 . (2) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr . 2173/79 . ( 2) Ã Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã ­Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ­ÃÃ ¯ Ã Ã ¿Ã  Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 2173/79 . ( 2 ) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . ( 2) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . ( 2) Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79 . (2) Deze prijzen gelden netto , overeenkomstig de bepalingen van artikel 17 , lid 1 , van Verordening (EEG) nr. 2173/79 . 18 . 11 . 82 Official Journal of the European Communities No L 322/27 BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã ; Ã Ã Ã ½ Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ itap £|i6aaE&lt;*&gt;&lt;;  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 538 84 00 TÃ ©lex 260643 BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 1 56 40 App. 772/702, Telex 04 11 56 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel . 49 57 283  49 59 261 Telex 64 003 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302